Citation Nr: 1530980	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  10-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1987 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  


FINDING OF FACT

The preponderance of the evidence shows it is less likely than not the Veteran incurred an acquired psychiatric disorder in service or that any current psychiatric disorder is due to or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred in service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is evidence of a current disability, but no definitive diagnosis.  There is no evidence of an in-service event or injury.  There is also no evidence to indicate that the Veteran's psychiatric disability may be related to an in-service event or any service-connected disability.  Therefore, no VA examination was required.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes psychoses, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as psychoses are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records show no evidence of any psychiatric injury or event.  Examinations in March 1987 and April 1988 did not note any psychiatric disability.  There is also no evidence of any treatment or manifestation of a psychiatric disability within one year of discharge.  

The Veteran sought VA outpatient treatment.  In March 2005, records show the Veteran had a mental health consultation.  There, the clinician diagnosed nicotine dependence, but ruled out a psychotic spectrum disorder.  In March 2006, a VA clinician diagnosed a pain disability associated with both psychiatric and medical factors.  The Veteran was noted to have scored a 7 on the PHQ-9 depression screen, which the clinician stated did not demonstrate significant depressive symptomatology.  The Veteran's GAF score was 61, on the low end of indicating some mild symptoms.  In August 2006, the Veteran's problem list noted depressive type psychosis and narcissistic personality disorder, but did not list a source for these disabilities.  Mental Health screens in October 2007 and January 2008 noted no abnormal finings.  Psychosis was included in a problem list in May 2009.  This record also stated that a psychiatric diagnosis or condition was deferred.  

Here, there is no evidence of an injury in service or within a year of discharge, no diagnosis of a current disability.  As a final note, the Board has also considered whether service connection may be warranted on a secondary basis.  See generally 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  However, despite the Veteran's lay assertions, there is no competent medical evidence to indicate the Veteran's service-connected disability cause or aggravated his psychiatric disorder.  As such, service connection on a secondary basis is not warranted.

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


